              Case 2:19-cr-00129-MCE Document 80 Filed 07/28/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0129-MCE
11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                          ORDER
13   JOHNATHON WARD,                                    DATE: July 23, 2020
                                                        TIME: 10:00 a.m.
14                               Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16          This case was previously set for a status conference on June 11, 2020. On June 4, 2020, the

17 Court on its own motion continued the status conference to July 23, 2020. ECF 57. On May 28, 2020,

18 defense attorney Mark Reichel filed a request to substitute himself for Defendant Johnathon Ward’s

19 present counsel, Tasha Chalfant. ECF 56. On June 30, 2020, the Court issued an order substituting Mr.
20 Reichel for Ms. Chalfant as Ward’s counsel. The government and defendant’s current counsel, Mark

21 Reichel, (the “parties”) now seek to continue the status conference and exclude time under the Speedy

22 Trial Act and Local Code T4 for defense preparation. The Court has already excluded time through July

23 23, 2020. ECF 63, 71.

24          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

25 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

26 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

27 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

28

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00129-MCE Document 80 Filed 07/28/20 Page 2 of 5


 1 judges to continue all criminal matters to a date after May 2, 2021.1 This and previous General Orders,

 2 as well as the declarations of judicial emergency, were entered to address public health concerns related

 3 to COVID-19.

 4          Although the General Orders and declarations of emergency address the district-wide health

 5 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 6 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 7 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 8 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 9 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

10 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

11 findings on the record “either orally or in writing”).

12          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

14 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

15 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

16 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

17 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

18 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

19 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
20          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

21 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

22 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

23 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

24 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

25 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

26 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

27

28 request ofAcounsel,
            1
               judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
                       after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00129-MCE Document 80 Filed 07/28/20 Page 3 of 5


 1 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

 2 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

 3 by the statutory rules.

 4          In light of the societal context created by the foregoing, this Court should consider the following

 5 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 6 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 7 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 8 pretrial continuance must be “specifically limited in time”).

 9                                                STIPULATION

10          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

11 through defendant’s counsel of record, hereby stipulate as follows:

12          1.       By previous order, this matter was set for status on July 23, 2020.

13          2.       By this stipulation, defendant now moves to continue the status conference to August 27,

14 2020, and exclude time between July 23, 2020, and August 27, 2020, under 18 U.S.C. § 3161(h)(7)(A),

15 B(iv) [Local Code T4].

16          3.       The parties agree and stipulate, and request that the Court find the following:

17                   a)      The government has represented that the discovery associated with this case

18          includes over 100 GB of electronic documents including well over 10,000 of pages of police

19          reports, search warrant returns, subpoena returns, cellphone extractions, audio/video files,

20          photographs, and bank/financial records. All of this discovery has been either produced directly

21          to counsel and/or made available for inspection and copying.

22                   b)      Counsel for Defendant Johnathon Ward (“defendant”) desires additional time to

23          review the current charges, review discovery, conduct research and investigation into the charges

24          and alleged acts, consult with his client, and otherwise prepare for trial.

25                   c)      At this time, the defendant has no objection to the Court’s continuance of the

26          status conference to August 27, 2020, and agrees that such a continuance is necessary for

27
           2
             The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00129-MCE Document 80 Filed 07/28/20 Page 4 of 5


 1        effective preparation as outlined below.

 2               d)      Counsel for defendant believes that the Court’s continuance will provide him

 3        reasonable time necessary for effective preparation, taking into account the exercise of due

 4        diligence.

 5               e)      The government does not object to the continuance.

 6               f)      In addition to the public health concerns cited by the General Orders and

 7        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 8        ends-of-justice delay is particularly apt in this case because defendant’s counsel has relayed that

 9        he has been delayed in consulting with defendant due to the COVID-19 pandemic and visitation

10        restrictions at the jail where defendant is detained.

11               g)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of July 23, 2020, to August 27, 2020,

16        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17        because it results from a continuance granted by the Court at defendant’s request on the basis of

18        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19        of the public and the defendant in a speedy trial.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00129-MCE Document 80 Filed 07/28/20 Page 5 of 5


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6    Dated: July 20, 2020                                     MCGREGOR W. SCOTT
                                                               United States Attorney
 7

 8                                                             /s/ ROBERT J. ARTUZ
                                                               ROBERT J. ARTUZ
 9                                                             Special Assistant U.S. Attorney
10
      Dated: July 20, 2020                                     /s/ MARK REICHEL
11                                                             MARK REICHEL
12                                                             Counsel for Defendant
                                                               JOHNATHON WARD
13

14
                                                       ORDER
15
            IT IS SO ORDERED.
16
     Dated: July 28, 2020
17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
